Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 1 of 42 Page ID #:1




  1   MAGNANIMO & DEAN, LLP
      Frank A. Magnanimo
  2   21031 Ventura Boulevard
      Suite 803
  3   Woodland Hills, CA 91364
      Telephone: (818) 305-3450
  4   Facsimile: (818) 305-3451
      Email: Frank@MagDeanLaw.com
  5
      Attorneys for Plaintiff
  6
  7                              UNITED STATES DISTRICT COURT
  8                             CENTRAL DISTRICT OF CALIFORNIA
                                      SOUTHERN DIVISION
  9
      HOWARD NEYSMITH, Derivatively on       )
 10   Behalf of KUSHCO HOLDINGS, INC., ) Case No.:
                                             )
 11                                          )
                         Plaintiff,
                                             ) VERIFIED
 12                                          ) SHAREHOLDER
      v.
 13                                          ) DERIVATIVE COMPLAINT
      ERIC BAUM, BARBARA GOODSTEIN,          )
 14   DONALD HUNTER, DALLAS IMBIMBO, )
      NICHOLAS KOVACEVICH,                   )
 15   CHRISTOPHER TEDFORD, JIM               )
      MCCORMICK, and CHRIS MARTIN,           )
 16                                          )
                                             )
 17                      Defendants,         )
                                             )
 18   -and-                                  )
                                             )
 19   KUSHCO HOLDINGS, INC.,                 )
                                             )
 20                      Nominal Defendant.  )
                                             )
 21   ______________________________________ )
 22
 23
 24
 25
 26
 27
 28
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 2 of 42 Page ID #:2




  1          Plaintiff Howard Neysmith (“Plaintiff”), by and through his undersigned counsel,
  2   derivatively on behalf of Nominal Defendant KushCo Holdings, Inc. (“KushCo” or the
  3   “Company”), submits this Verified Shareholder Derivative Complaint (the “Complaint”).
  4   Plaintiff’s allegations are based upon his personal knowledge as to himself and his own acts, and
  5   upon information and belief, developed from the investigation and analysis by Plaintiff’s counsel,
  6   including a review of publicly available information, including filings by KushCo with the U.S.
  7   Securities and Exchange Commission (“SEC”), press releases, news reports, analyst reports,
  8   investor conference transcripts, publicly available filings in lawsuits, and matters of public record.
  9                                      NATURE OF THE ACTION
 10          1.      This is a shareholder derivative action brought in the right, and for the benefit, of
 11   KushCo against certain of its officers and directors seeking to remedy Defendants’ (defined
 12   below) violations of state and federal law that have occurred from July 13, 2017 and April 9, 2019
 13   (the “Relevant Period”) and have caused substantial harm to the Company.
 14          2.      The Company was founded in 2010 and is headquartered in Garden Grove,
 15   California. The Company was formerly known as Kush Bottles, Inc. and changed its name to
 16   KushCo Holdings, Inc. in September 2018.
 17          3.      The Company primarily engages in the wholesale distribution of packaging
 18   supplies in the United States, Canada, Europe, and internationally. The Company offers pop-top
 19   bottles; child resistant exit, paper exit, and foil barrier bags; tubes; and polystyrene, silicone-lined
 20   polystyrene or glass containers.      The Company also provides vaporizer cartridges, heating
 21   technologies, batteries, and disposable units; and hydrocarbon gases, including isobutene, n-
 22   butane, propane, ethanol, pre-mixes, custom blends, and other solvents.
 23          4.      The Company’s products are used by urban farmers, green house growers, and
 24   medical and recreational cannabis dispensaries. In addition, the Company operates a creative
 25   design agency for cannabis and non-cannabis clients that provides brand strategy, design and
 26   marketing, Web application development, and e-commerce solutions. The Company sells its
 27   products directly to consumers, as well as through website and re-distributors.
 28



                                                       -1-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 3 of 42 Page ID #:3




  1          5.      In the past several years, the Company has expanded its services through the
  2   acquisition of several companies in the cannabis industry.       For example, in May 2017, the
  3   Company acquired CMP Wellness LLC (“CMP Wellness”), a privately-held manufacturer and
  4   distributor of Med-ePen brand vaporizer pens, cartridges, tanks, and accessories. Then, in May
  5   2018, the Company acquired Summit Innovations, LLC (“Summit”), a distributor of hydrocarbon
  6   products, such as propane and butane, to the legal cannabis industry. Finally, in July 2018, the
  7   Company acquired The Hybrid Creative (“Hybrid”), a self-described premier creative agency for
  8   cannabis ventures, including branding, marketing, web, and strategy.
  9          6.      Throughout the Relevant Period (July 13, 2017 through the present), the Company
 10   made materially false and misleading statements regarding its business, operational and
 11   compliance policies. The Company made false and/or misleading statements and/or failed to
 12   disclose that: (i) it made material accounting errors in connection with its acquisitions of CMP
 13   Wellness, Summit, and Hybrid; (ii) as a result, its previously issued financial statements as of and
 14   for the fiscal years ended August 31, 2018 and August 31, 2017, included in its Annual Reports on
 15   Form 10-K for such periods, and financial statements as of and for the quarterly periods ended
 16   May 31, 2017, November 30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018,
 17   included in its Quarterly Reports on Form 10-Q for such periods, could not be relied upon; (iii) its
 18   net loss for the fiscal year ended August 31, 2018, was more than twice as high than previously
 19   reported; (iv) the Company and its management’s assurances that its financial statements for those
 20   fiscal years and periods were accurate and fairly reported could not be relied upon; and (v) as a
 21   result, the Company’s public statements were materially false and misleading at all relevant times.
 22          7.      On April 9, 2019, the Company issued a press release, attached as an exhibit to the
 23   Company’s Current Report on Form 8-K (the “April 2019 8-K”), announcing its decision to
 24   restate prior period financial statements for fiscal years 2017 and 2018 for non-cash items related
 25   to the acquisitions of CMP Wellness, Summit, and Hybrid.
 26          8.      The April 2019 8-K disclosed that the Company had inaccurately accounted for
 27   certain shared-settled contingent consideration relating to its CMP Wellness, Summit, and Hybrid
 28



                                                     -2-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 4 of 42 Page ID #:4




  1   acquisitions, by recording their respective earnout arrangements as equity rather than as liabilities,
  2   stating, in relevant part:
  3
              On April 8, 2019, the Audit Committee of the Board of Directors (the “Audit
  4           Committee”) of KushCo Holdings, Inc. (the “Company”), after discussion with
              management of the Company and the Company’s independent registered public
  5           accounting firm, RBSM LLP (“RBSM”), concluded that the Company’s previously
              issued audited consolidated financial statements as of and for the fiscal years
  6
              ended August 31, 2018 and 2017 included in the Company’s Annual Reports on
  7           Form 10-K for such periods and unaudited condensed consolidated interim
              financial statements as of and for the fiscal periods ended May 31, 2017, November
  8           30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018 included in the
  9           Company’s Quarterly Reports on Form 10-Q for such periods should no longer be
              relied upon. Similarly, management’s reports on the effectiveness of internal
 10           controls over financial reporting, earnings releases, and investor communications
              describing the financial statements for the periods described above should no
 11           longer be relied upon.
 12
              As part of preparing its condensed consolidated interim financial statements as of
 13           and for the fiscal period ended February 28, 2019, the Company identified
              inadvertent errors in the accounting for certain shared-settled contingent
 14           consideration (“Contingent Consideration”) relating to the Company’s acquisition
 15           of CMP Wellness in May 2017, Summit Innovations in May 2018, and Hybrid
              Creative in July 2018. In connection with those acquisitions, Contingent
 16           Consideration relating to the respective earnout arrangements were recorded as
              equity. Upon further evaluation, the Company determined that the Contingent
 17           Consideration should have been accounted for as liabilities with changes in the fair
 18           value recorded in the Company’s consolidated statements of operations.

 19                                                  ***
              The Company expects the corrected misstatements to have the following impact
 20
              on its restated annual consolidated financial statements:
 21
                  Increase net loss from $10.2 million to $24.3 million during its fiscal year
 22                ended August 31, 2018;
 23               Increase net income from $0.1 million to $1.7 million during its fiscal year
                   ended August 31, 2017;
 24
                  No impact on its net revenue or gross profit for any of the restated fiscal
 25                periods; and
                  No impact on its cash flows from operations for any of the restated fiscal
 26
                   periods.
 27
              The Company intends to file such amended reports as soon as practicable.
 28



                                                      -3-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 5 of 42 Page ID #:5



                 Management has concluded that the Company’s internal control over
  1
                 financial reporting and its disclosure controls and procedures were not effective
  2              as of the end of the respective restatement periods. The Company will amend any
                 disclosures pertaining to its evaluation of such internal controls and procedures, as
  3              appropriate, in connection with the amended 10-K and 10-Q filings. In February
                 2019, the Company engaged a national accounting advisory firm to assist with the
  4
                 design and implementation of its internal controls over financial reporting based on
  5              the criteria established in Internal Control - Integrated Framework (2013) issued
                 by the Committee of Sponsoring Organizations of the Treadway Commission.
  6              [Emphases added].
  7              9.     On this news, the Company’s stock price fell $0.45 per share, or 7.76%, to close at
  8   $5.35 on April 10, 2019.
  9              10.    As a result of the Company’s wrongful acts and omissions, and the precipitous
 10   decline in the market value of the Company’s securities, the Company has been sued for securities
 11   fraud. As a result of all of the aforesaid, the Company has suffered damages, including increased
 12   costs and damage to its reputation.
 13                                       JURISDICTION AND VENUE
 14              11.    Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of
 15   1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for
 16   violations of sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated
 17   thereunder. This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. §
 18   1367.
 19              12.    This Court has jurisdiction over each defendant named herein because each
 20   defendant is either a corporation that conducts business in and maintains operations in this District
 21   or is an individual who has sufficient minimum contacts with this District to render the exercise of
 22   jurisdiction by the District courts permissible under traditional notions of fair play and substantial
 23   justice.
 24              13.    Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (a) the
 25   Company maintains its principal place of business in this District; (b) one or more of the
 26   defendants either resides in or maintains executive offices in this District; (c) a substantial portion
 27   of the transactions and wrongs complained of herein, including Defendants’ primary participation
 28   in the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of



                                                         -4-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 6 of 42 Page ID #:6




  1   fiduciary duties owed to the Company, occurred in this District; and (d) Defendants have received
  2   substantial compensation in this District by doing business here and engaging in numerous
  3   activities that had an effect in this District.
  4                                                     PARTIES
  5   Plaintiff
  6           14.     Plaintiff Howard Neysmith (“Plaintiff”) is a current owner of KushCo’s stock and
  7   has held the stock during the time of the continuous wrongful course of conduct alleged herein.
  8   Plaintiff will fairly and adequately represent the interests of the shareholders in enforcing the
  9   rights of the Company.
 10   Nominal Defendant
 11           15.     Nominal Defendant KushCo Holdings Inc.            The Company is a Nevada
 12   corporation with its principal executive offices located at 11958 Monarch Street, Garden Grove,
 13   California 92841. KushCo’s securities trade in an efficient market on the OTC Market Group’s
 14   OTCQB Over-the-Counter Bulletin Board (“OTCQB”) under the symbol “KSHB.”
 15   Director Defendants
 16           16.     Defendant Eric Baum (“Baum”) has served as a member of the Board and is a
 17   member of the Compensation Committee.
 18           17.     Defendant Barbara Goodstein (“Goodstein”) has served as a member of the Board
 19   and is a member of the Governance and Nominating Committee.
 20           18.     Defendant Donald H. Hunter (“Hunter”) has served as a member of the Board.
 21   Defendant Hunter is a member of the Audit Committee.
 22           19.     Defendant Dallas Imbimbo (“Imbimbo”) is a Co-Founder of Kush Bottles and has
 23   served as member of the Board since 2010. has served as a member of the Board since September
 24   2012.       Defendant Imbimbo owns 10,942,427 shares of Company stock or 13.6% of the
 25   outstanding shares of the Company.
 26           20.     Defendant Nicholas Kovacevich (“Kovacevich”) has served as the Chief Executive
 27   Officer (“CEO”) of KushCo at all relevant times and has served as Chairman of KushCo since
 28   November 18, 2017. Kovacevich is one of KushCo’s co-founders. Defendant Kovacevich is



                                                          -5-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 7 of 42 Page ID #:7




  1   named as a defendant in the securities class action entitled May v. Kushco Holdings, Inc., et al.,
  2   Case 8:19-cv-00798 (C.D. Cal.) (“Securities Class Action”).            Defendant Kovacevich owns
  3   11,310,000 shares of Company stock or 14.1% of the outstanding shares of the Company.
  4          21.     Defendants Baum, Goodstein, Huntter, Imbimbo and Kovacevich are herein
  5   referred to as the “Director Defendants.”
  6   Officer Defendants
  7          22.     Defendant Christopher Tedford (“Tedford”) has served as the Chief Financial
  8   Officer (“CFO”) of KushCo since November 2018. Defendant Tedford is named as a defendant in
  9   the Securities Class Action.
 10          23.     Defendant Jim McCormick (“McCormick”) served as the CFO of KushCo from
 11   August 2017 until November 2018, and as Chief Operating Officer of KushCo from January 2018
 12   until March 2019. Defendant McCormick is named as a defendant in the Securities Class Action.
 13          24.     Defendant Chris Martin (“Martin”) served as the CFO of KushCo from July 2014
 14   until July 2017. Defendant Martin is named as a defendant in the Securities Class Action.
 15          25.     Defendants Tedford, McCormick and Martin, along with the Director Defendants
 16   are herein referred to collectively as “Defendants.”
 17                         THE COMPANY’S CORPORATE GOVERNANCE
 18          26.     As members of the Company’s Board, the Director Defendants were held to the
 19   highest standards of honesty and integrity and charged with overseeing the Company’s business
 20   practices and policies and assuring the integrity of its financial and business records.
 21          27.     The conduct of the Director Defendants complained of herein involves a knowing
 22   and culpable violation of their obligations as directors and officers of the Company, the absence of
 23   good faith on their part, and a reckless disregard for their duties to the Company and its investors
 24   that the Director Defendants were aware posed a risk of serious injury to the Company.
 25          28.     By reason of their positions as officers and/or directors of the Company, and
 26   because of their ability to control the business and corporate affairs of the Company, the Director
 27   Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and
 28   good faith. The obligations required the Director Defendants to use their utmost abilities to



                                                       -6-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 8 of 42 Page ID #:8




  1   control and manage the Company in an honest and lawful manner. The Director Defendants were
  2   and are required to act in furtherance of the best interests of the Company and its investors.
  3          29.     Each director of the Company owes to the Company and its investors the fiduciary
  4   duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the
  5   Company and in the use and preservation of its property and assets. In addition, as officers and/or
  6   directors of a publicly held company, the Director Defendants had a duty to promptly disseminate
  7   accurate and truthful information regarding the Company’s operations, finances, and financial
  8   condition, as well as present and future business prospects, so that the market price of the
  9   Company’s stock would be based on truthful and accurate information.
 10          30.     To discharge their duties, the officers and directors of the Company were required
 11   to exercise reasonable and prudent supervision over the management, policies, practices, and
 12   controls of the affairs of the Company. By virtue of such duties, the officers and directors of the
 13   Company were required to, among other things:
 14                  (a)      ensure that the Company complied with its legal obligations and
 15                  requirements, including acting only within the scope of its legal authority and
 16                  disseminating truthful and accurate statements to the SEC and the investing public;
 17                  (b)      conduct the affairs of the Company in an efficient, businesslike manner so
 18                  as to make it possible to provide the highest quality performance of its business, to
 19                  avoid wasting the Company’s assets, and to maximize the value of the Company’s
 20                  stock;
 21                  (c)      properly and accurately guide investors and analysts as to the true financial
 22                  condition of the Company at any given time, including making accurate statements
 23                  about the Company’s business prospects, and ensuring that the Company
 24                  maintained an adequate system of financial controls such that the Company’s
 25                  financial reporting would be true and accurate at all times;
 26                  (d)      remain informed as to how the Company conducted its operations, and,
 27                  upon receipt of notice or information of imprudent or unsound conditions or
 28                  practices, make reasonable inquiries in connection therewith, take steps to correct



                                                       -7-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 9 of 42 Page ID #:9




  1                  such conditions or practices, and make such disclosures as necessary to comply
  2                  with federal and state securities laws;
  3                  (e)    ensure that the Company was operated in a diligent, honest, and prudent
  4                  manner in compliance with all applicable federal, state and local laws, and rules
  5                  and regulations; and
  6                  (f)    ensure that all decisions were the product of independent business judgment
  7                  and not the result of outside influences or entrenchment motives.
  8          31.     Each Director Defendant, by virtue of his or her position as a director and/or
  9   officer, owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith,
 10   and the exercise of due care and diligence in the management and administration of the affairs of
 11   the Company, as well as in the use and preservation of its property and assets. The conduct of the
 12   Director Defendants complained of herein involves a knowing and culpable violation of their
 13   obligations as directors and officers of the Company, the absence of good faith on their part, and a
 14   reckless disregard for their duties to the Company and its shareholders that the Director
 15   Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.
 16          32.     The Director Defendants breached their duties of loyalty and good faith by causing
 17   the Company to issue false and misleading statements concerning the business results and
 18   prospects of the Company. As a result, the Company has expended, and will continue to expend,
 19   significant sums of money related to investigations, lawsuits and damage to its reputation.
 20                               THE AUDIT COMMITTEE CHARTER
 21          33.     In addition to any other responsibilities that may be assigned from time to time by
 22   the Board, the Audit Committee shall:
 23
             Retain sole authority for appointing, compensating, retaining (subject to
 24          shareholder ratification) and overseeing the work of the independent auditors of the
             Company. The independent auditors shall report directly to the Committee.
 25
             Retain the sole authority to pre-approve all engagement fees and terms and all
 26
             permissible non-audit services to be provided by the independent auditors.
 27
             Review and discuss with the independent auditors their audit procedures,
 28          including the audit plan and its scope with respect to the Company’s consolidated



                                                      -8-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 10 of 42 Page ID #:10



            financial statements.
   1
   2        Evaluate the independent auditors’ qualifications, performance and independence,
            and shall present its conclusions and recommendations with respect to the
   3        independent auditors to the Board on at least an annual basis. As part of such
            evaluation, the Committee shall:
   4
   5              obtain and review a report or reports from the Company’s independent
                   auditors describing:
   6
   7              the independent auditors’ internal quality-control procedures;

   8               o       any material issues raised by (i) the most recent internal quality-
                           control review or peer review of the auditing firm, or (ii) any inquiry
   9                       or investigation by governmental or professional authorities, within
  10                       the preceding five years, regarding one or more independent audits
                           carried out by the independent auditors, and any steps taken to deal
  11                       with any such issues; and
  12
                   o       all relationships between the independent auditors and the
  13                       Company;

  14              review and evaluate the lead partner and senior members of the independent
  15               auditors;

  16              assure the regular rotation of the audit partners as required by law as well as
                   consider whether the independent auditors should be rotated, so as to assure
  17               continuing auditor independence; and
  18
                  recommend ratification of the independent auditors’ appointment by the
  19               shareholders.
  20
            Establish clear hiring policies for employees or former employees of the
  21        independent auditor.

  22        Evaluate the performance of the Company’s internal audit function, whether staffed
            by employees or an outside firm, and review and discuss with the internal auditors
  23
            the responsibilities, budget and staffing of the internal audit organization.
  24
            Meet separately with the internal auditors periodically to discuss audit plans,
  25        findings and action plans.
  26
            Review and discuss with the independent auditors and management the results of
  27        the annual audit of the Company’s consolidated financial statements prior to filing
            with the SEC on Form 10-K or distribution thereof, including (i) the Company’s
  28        disclosures under “Management’s Discussion and Analysis of Financial Condition



                                                    -9-
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 11 of 42 Page ID #:11



            and Results of Operations” and (ii) any appropriate matters regarding accounting
   1
            principles, practices and judgments and the independent auditors’ opinion as to the
   2        quality thereof and any items required to be communicated to the Committee by the
            independent auditors in accordance with standards established and amended from
   3        time to time by the Public Company Accounting Oversight Board (“PCAOB”) and
            the American Institute of Certified Public Accountants (“AICPA”).
   4
   5        Review and discuss with management and the independent auditors the Company’s
            interim financial results to be included in the Company’s quarterly reports prior to
   6        filing with the SEC on Form 10-Q, including the Company’s disclosures under
   7        “Management’s Discussion and Analysis of Financial Condition and Results of
            Operations” and any items required to be communicated to the Committee by the
   8        independent auditors in accordance with existing PCAOB and AICPA guidance.
   9        Review and discuss with management, the independent auditors, and the internal
  10        auditors the quality and adequacy of the Company’s financial reporting processes,
            internal controls and disclosure controls and procedures, including whether there
  11        are any significant deficiencies in the design or operation of such processes,
            controls and procedures, material weaknesses in such processes, controls and
  12        procedures, any corrective actions taken with regard to such deficiencies and
  13        weaknesses and any fraud involving management or other employees with a
            significant role in such processes, controls and procedures.
  14
            Review and discuss with the independent auditors any audit problems or difficulties
  15        and management’s response thereto, including those matters required to be
  16        discussed with the Committee by the independent auditors pursuant to existing
            PCAOB and AICPA guidance and resolve any disagreements between management
  17        and the independent auditors regarding financial reporting.
  18
            Review with management and the independent auditors:
  19
                  any analyses or other written communications prepared by management, the
  20               internal auditors and/or the independent auditors setting forth significant
  21               financial reporting issues and judgments made in connection with the
                   preparation of the consolidated financial statements, including analyses of
  22               the effects of alternative United States GAAP methods on the financial
                   statements;
  23
  24              the critical accounting policies and practices of the Company;

  25              off-balance sheet transactions and structures;
  26
                  any major issues regarding accounting principles and financial statement
  27               presentations, including any significant changes in the Company’s selection
                   or application of accounting principles;
  28



                                                   - 10 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 12 of 42 Page ID #:12



                  regulatory and accounting initiatives or actions applicable to the Company
   1
                   (including any SEC investigations or proceedings), and
   2              other material written communications between the independent registered
                   public accounting firm and management, such as any management letter or
   3               schedule of unadjusted differences.
   4
            Recommend to the Board whether the Company’s consolidated financial statements
   5        should be accepted for inclusion in the Company’s annual report on Form 10-K.
   6        Review and discuss generally with management the types of information to be
   7        disclosed and the types of presentations to be made in the Company’s earnings
            press release, paying particular attention to any use of “pro forma” or “adjusted”
   8        non-GAAP information, as well as financial information and earnings guidance
            provided to analysts and rating agencies. It is not expected that the Committee will
   9        pre-approve each such release or guidance.
  10
            Keep the Company's independent auditors informed of the Committee’s
  11        understanding of the Company’s relationships and transactions with related parties
            that are significant to the company; and to review and discuss with the Company’s
  12
            independent auditors the auditors’ evaluation of the Company's identification of,
  13        accounting for, and disclosure of its relationships and transactions with related
            parties.
  14
            Review the Company’s policies and practices with respect to risk assessment and
  15
            risk management, including discussing with management the Company’s major
  16        financial and fraud risk exposures and the steps that management has taken to
            monitor and control such exposures.
  17
  18        Periodically review risk assessments from management with respect to cyber
            security, including assessments of the overall threat landscape and related strategies
  19        and investments.
  20        Periodically review global tax matters and risks with management and appropriate
  21        internal and external tax specialists.

  22        Approve the Company’s Code of Conduct and review the implementation and
            effectiveness of the Company’s compliance program, including violations of the
  23        Code of Conduct and responses thereto and the adequacy of resources for
  24        compliance.

  25        Meet periodically with management and Outside Counsel to discuss and review
            legal, compliance or regulatory matters that may have a material impact on the
  26        Company’s business, financial statements or compliance policy and any material
  27        reports or inquiries from regulators or government agencies.

  28        Establish procedures for:



                                                    - 11 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 13 of 42 Page ID #:13




   1
                       the receipt, retention and treatment of complaints received by the Company
   2                    regarding accounting, internal accounting controls or auditing matters; and
   3                   the confidential, anonymous submission by employees of the Company of
   4                    concerns regarding questionable accounting or auditing matters.

   5          Review, approve and oversee any transaction between the Company and any
              related person (as defined in Item 404 of Regulation S-K) on an ongoing basis, in
   6          accordance with Company policies and procedures Reporting to the Board;
   7          Evaluation of Performance; Other Activities

   8          Report to the Board on a regular basis, and this report shall include a review of any
              issues that arise with respect to the quality or integrity of the Company’s financial
   9          statements, the Company’s compliance with legal and regulatory requirements, the
  10          qualifications, independence and performance of the Company’s independent
              auditors and the performance of the internal audit and compliance functions.
  11
              At least annually, (i) evaluate its own performance and report to the Board on such
  12
              evaluation and (ii) review and assess the adequacy of this Charter and recommend
  13          any proposed changes to the Board for approval.

  14          Prepare a report to stockholders to be included in the Company’s annual proxy
              statement as required by the SEC and file with the relevant stock exchange any
  15
              reports that may be required with respect to the Committee.
  16
              The Committee shall perform any other activities consistent with the Company’s
  17          Articles of Incorporation, as amended, By-Laws and governing law as the
  18          Committee or the Board deems necessary or appropriate.
                        BACKGOUND AND THE COMPANY’S FALSE STATEMENTS
  19
              34.       In the past several years, the Company has expanded its services through the
  20
       acquisition of several companies in the cannabis industry.
  21
              35.       In May 2017, the Company acquired CMP Wellness, a privately held manufacturer
  22
       and distributor of MedePen brand vaporizer pens, cartridges, tanks, and accessories.
  23
              36.       In May 2018, the Company acquired Summit, a distributor of hydrocarbon
  24
       products, such as propane and butane, to the legal cannabis industry.
  25
              37.       In July 2018, the Company acquired Hybrid, a self-described premier creative
  26
       agency for cannabis ventures, including branding, marketing, web, and strategy.
  27
  28



                                                       - 12 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 14 of 42 Page ID #:14




   1          38.     The Relevant Period begins on July 13, 2017, when the Company filed its
   2   Quarterly Report on Form 10-Q with the SEC, reporting the Company’s financial and operating
   3   results for the quarterly period ended May 31, 2017 (the “3Q 2017 10-Q”). For the period, the
   4   Company reported a net income of $0.01 million, or $0.00 per diluted share, on net revenue of
   5   $4.72 million, compared to a net income of $0.02 million, or $0.00 per diluted share, on net
   6   revenue of $2.32 million for the same period the prior fiscal year.
   7          39.     With regard to the Company’s acquisition of CMP Wellness and the Company’s
   8   subsequent contingent consideration equity, the 3Q 2017 10-Q stated:
   9
              In accordance with ASC 805, management has evaluated the estimated fair value of
  10          the contingent consideration based a probability-weighted assessment of the
              occurrence of CMP reaching certain gross profit earnout targets. The Company
  11          recorded a contingent liability for the contingent cash consideration of $1,735,375
              and recorded contingent equity consideration of $10,763,760. The fair value of the
  12
              contingent equity consideration is recorded in additional paid in capital.
  13
              The acquisition is accounted for under the acquisition method of accounting in
  14          accordance with Accounting Standards Codification Topic 805, Business
  15          Combinations (“ASC 805”). As such, CMP’s assets acquired and liabilities
              assumed are recorded at their acquisition-date fair values. The results of operations
  16          of CMP were consolidated beginning on the date of the merger. Acquisition-related
              transaction costs are not included as a component of consideration transferred but
  17          are accounted for as an expense in the period in which the costs are incurred. Any
  18          excess of the acquisition consideration over the fair value of assets acquired and
              liabilities assumed is allocated to goodwill. Pursuant to ASC 805, the contingent
  19          consideration was recorded at its estimated fair value as of the acquisition date. The
              subsequent accounting for contingent consideration depends on whether the
  20          contingent consideration is classified as a liability or equity. The portion of
  21          contingent consideration classified as equity is not remeasured in subsequent
              accounting periods. However, contingent consideration classified as a liability is
  22          remeasured to its fair value at the end of each reporting period and the change in
              fair value is reflected in income or expense during that period. Any changes within
  23          the measurement period resulting from facts and circumstances that existed as of
  24          the acquisition date may result in retrospective adjustments to the provisional
              amounts recorded at the acquisition date.
  25
              The equity consideration received by CMP members was calculated based on the
  26
              negotiated price per share of common stock of the Company of $2.50, which
  27          approximated the quoted market price on the acquisition date. The contingent
              equity consideration was also calculated based on the negotiated price per share of
  28



                                                      - 13 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 15 of 42 Page ID #:15



              common stock of the Company of $2.50, which approximated the quoted market
   1
              price.
   2
   3          40.     With regard to the Company’s acquisition of CMP Wellness and the Company’s

   4   subsequent contingent consideration liability, the 3Q 2017 10-Q stated:

   5          The Company has a contingent consideration liability of $1,785,375, which
              consists of contingent cash consideration of $1,735,375 resulting from the
   6
              acquisition of CMP . . . . The contingent consideration liability is calculated based
   7          on the weighted average probability of meeting certain milestones. This liability is
              remeasured at each reporting period. The Company had no financial assets or
   8          liabilities that are measured at fair value on a recurring basis as of August 31, 2016.
   9
                                                      ***
  10
              During the three months ended May 31, 2017, the Company did not recognize any
  11          change in the fair value of its contingent consideration liability of $1,785,375 from
  12          its inception date of May 1, 2017 and May 3, 2017.

  13
              41.     Additionally, while the 3Q 2017 10-Q noted that the Company’s internal control
  14
       over financial reporting was not effective for that period because of, inter alia, missing policies
  15
       and levels of supervision, it nonetheless minimized current and future risks associated with those
  16
       weaknesses. For instance, the 3Q 2017 10-Q assured investors that the Company “believe[s] that
  17
       the weaknesses identified . . . have not had any material effect on our financial results,” and that
  18
       “[m]anagement believes that despite our material weaknesses . . . our financial statements for the
  19
       three and nine month periods ended May 31, 2017 are fairly stated, in all material respects, in
  20
       accordance with U.S. GAAP.”
  21
              42.     The 3Q 2017 10-Q also stressed that the Company was “currently reviewing our
  22
       disclosure controls and procedures related to these material weaknesses” and expected “to
  23
       implement changes in the current fiscal year, including identifying specific areas within our
  24
       governance, accounting and financial reporting processes to add adequate resources to potentially
  25
       mitigate these material weaknesses.”
  26
              43.     The 3Q 2017 10-Q also reassured investors that its management would “continue to
  27
       monitor and evaluate the effectiveness of our internal controls and procedures and our internal
  28
       controls over financial reporting on an ongoing basis,” and that management was “committed to



                                                      - 14 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 16 of 42 Page ID #:16




   1   taking further action and implementing additional enhancements or improvements, as necessary
   2   and as funds allow.”
   3           44.     As part of “Management’s Remediation Plan,” the 3Q 2017 10-Q highlighted that
   4   the Company would: (i) “appoint additional qualified personnel to address inadequate segregation
   5   of duties and implement modifications to our financial controls to address such inadequacies”; (ii)
   6   “adopt a written whistleblower policy and code of ethics”; and (iii) “appoint an independent board
   7   of directors, including board committees related to financial controls and reporting.” The 3Q 2017
   8   10-Q promised that “[t]he remediation efforts set out herein will be implemented in the current
   9   2017 fiscal year.”
  10           45.     The 3Q 2017 10-Q also contained merely generic, boilerplate warnings that an
  11   error in financial reporting could occur despite the Company’s implementation of internal
  12   controls, stating, in relevant part:
  13
               Because of its inherent limitations, internal controls over financial reporting may
  14           not prevent or detect misstatements. Projections of any evaluation of effectiveness
               to future periods are subject to the risk that controls may become inadequate
  15           because of changes in conditions, or that the degree of compliance with the policies
               or procedures may deteriorate. All internal control systems, no matter how well
  16
               designed, have inherent limitations. Therefore, even those systems determined to be
  17           effective can provide only reasonable assurance with respect to financial statement
               preparation and presentation.
  18
               46.     Appended as exhibits to the 3Q 2017 10-Q were signed certifications pursuant to
  19
       the Sarbanes-Oxley Act of 2002 (“SOX”) wherein Defendant Kovacevich certified that “[t]he [3Q
  20
       2017 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the Securities
  21
       Exchange Act of 1934,” and that “[t]he information contained in the [3Q 2017 10-Q] fully
  22
       presents, in all material respects, the financial condition and results of operations or the
  23
       Company.”
  24
               47.     On November 28, 2017, the Company filed its Annual Report on Form 10-K with
  25
       the SEC, reporting the Company’s financial and operating results for the fiscal year ended August
  26
       31, 2017 (the “2017 10-K”). For fiscal year 2017, the Company reported a net income of $0.07
  27
       million, or $0.00 per diluted share, on net revenue of $18.80 million, compared to a net income of
  28
       $0.07 million, or $0.00 per diluted share, on net revenue of $8.22 million for fiscal year 2016.


                                                      - 15 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 17 of 42 Page ID #:17




   1          48.     With regard to the Company’s acquisition of CMP Wellness and the Company’s
   2   subsequent contingent consideration equity, the 2017 10-K stated, in relevant part:
   3
              In accordance with ASC 805, management has evaluated the estimated fair value of
   4          the contingent consideration based a probability-weighted assessment of the
              occurrence of CMP reaching certain gross profit earnout targets. The Company
   5          initially recorded a contingent liability for the contingent cash consideration of
              $1,735,375 $1,905,000 and recorded contingent equity consideration of
   6
              $10,763,760. Based on information obtained during the fourth fiscal quarter, the
   7          Company revised its estimate of the contingent cash consideration from $1,735,375
              to $1,905,000, and its estimate of the contingent equity consideration from
   8          $10,763,760 to $11,852,400. The fair value of the contingent equity consideration
   9          is recorded in additional paid in capital.

  10
                                                      ***
  11
  12          The results of operations of CMP were consolidated beginning on the date of the
              merger. Acquisition-related transaction costs are not included as a component of
  13          consideration transferred but are accounted for as an expense in the period in which
              the costs are incurred. Any excess of the acquisition consideration over the fair
  14          value of tangible and intangible assets acquired and liabilities assumed is allocated
  15          to goodwill. The amount of contingent consideration was recorded at its estimated
              fair value as of the acquisition date. The subsequent accounting for contingent
  16          consideration depends on whether the contingent consideration is classified as a
              liability or equity. The portion of contingent consideration classified as equity is
  17          not remeasured in subsequent accounting periods. However, contingent
  18          consideration classified as a liability is remeasured to its fair value at the end of
              each reporting period and the change in fair value is reflected in income or expense
  19          during that period. Any changes within the measurement period resulting from
              facts and circumstances that existed as of the acquisition date may result in
  20
              retrospective adjustments to the provisional amounts recorded at the acquisition
  21          date.

  22          The equity consideration received by CMP members was calculated based on the
              negotiated price per share of common stock of the Company of $2.50, which
  23
              approximated the quoted market price on the acquisition date. The contingent
  24          equity consideration (number of common shares) was also calculated based on the
              negotiated price per share of common stock of the Company of $2.50, which
  25          approximated the quoted market price.
  26          49.     With regard to the Company’s acquisition of CMP Wellness and the Company’s
  27   subsequent contingent consideration liability, the 2017 10-K stated:
  28



                                                      - 16 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 18 of 42 Page ID #:18



              The Company has a contingent consideration liability of $1,820,000, which
   1
              consists of contingent cash consideration of $1,820,000 resulting from the
   2          acquisition of CMP . . . . The contingent consideration liability is calculated based
              on the weighted average probability of meeting certain milestones. This liability is
   3          remeasured at each reporting period. The Company had no other financial assets or
              liabilities that are measured at fair value on a recurring basis as of August 31, 2017
   4
              and 2016.
   5
                                                       ***
   6
   7          During the year ended August 31, 2017, the Company recognized a change in the
              fair value of its contingent consideration liability of $169,625, which increased
   8          liability from $1,735,375 to $1,905,000. A payment of $85,000 was made towards
              this liability during the year ended August 31, 2017, resulting in a net liability of
   9          $1,820,000.
  10
              50.     The 2017 10-K also contained substantively the same warnings and reassurances as
  11
       above regarding its still-ineffective internal control over financial reporting, including the
  12
       assurance that the Company “believe[s] that the weaknesses identified . . . have not had any
  13
       material effect on our financial results,” and that“[m]anagement believes that despite our material
  14
       weaknesses . . . our financial statements for the year ended August 31, 2017 are fairly stated, in all
  15
       material respects, in accordance with U.S. GAAP.” However, where the 3Q 2017 10-Q repeatedly
  16
       asserted that the Company would make its remedial changes in the Company’s 2017 fiscal year,
  17
       the 2017 10-K now promised that the Company would implement these changes in the Company’s
  18
       2018 fiscal year.
  19
              51.     Appended as exhibits to the 2017 10-K were signed SOX certifications wherein
  20
       Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the [2017 10-K] . . .
  21
       fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities
  22
       Exchange Act of 1934, as amended . . . and that the information contained in the [2017 10-K]
  23
       fairly presents, in all material respects, the financial condition and results of operations of the
  24
       Company.”
  25
              52.     On January 16, 2018, the Company filed its Quarterly Report on Form 10-Q with
  26
       the SEC, reporting the Company’s financial and operating results for the quarterly period ended
  27
       November 30, 2017 (the “1Q 2018 10-Q”). For the period, the Company reported a net income of
  28



                                                       - 17 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 19 of 42 Page ID #:19




   1   $0.10 million, or $0.00 per diluted share, on net revenue of $8.85 million, compared to a net loss
   2   of $0.16 million, or $0.00 per diluted share, on net revenue of $2.47 million for the same period
   3   the prior fiscal year.
   4           53.     With regard to the Company’s acquisition of CMP Wellness and its subsequent
   5   contingent consideration equity, the 1Q 2018 10-Q stated:
   6
               In accordance with ASC 805, management has evaluated the estimated fair value of
   7           the contingent consideration based a probability-weighted assessment of the
               occurrence of CMP reaching certain gross profit earnout targets. The Company
   8           initially recorded a contingent liability for the contingent cash consideration of
               $1,735,375 $1,905,000 and recorded contingent equity consideration of
   9
               $10,763,760. Based on information obtained during the fourth fiscal quarter, the
  10           Company revised its estimate of the contingent cash consideration from $1,735,375
               to $1,905,000, and its estimate of the contingent equity consideration from
  11           $10,763,760 to $11,852,400. The fair value of the contingent equity consideration
  12           is recorded in additional paid in capital.

  13                                                     ***
               The results of operations of CMP were consolidated beginning on the date of the
  14           merger. Acquisition-related transaction costs are not included as a component of
  15           consideration transferred, but are accounted for as an expense in the period in
               which the costs are incurred. Any excess of the acquisition consideration over the
  16           fair value of tangible and intangible assets acquired and liabilities assumed is
               allocated to goodwill. The amount of contingent consideration was recorded at its
  17           estimated fair value as of the acquisition date. The subsequent accounting for
  18           contingent consideration depends on whether the contingent consideration is
               classified as a liability or equity. The portion of contingent consideration classified
  19           as equity is not remeasured in subsequent accounting periods. However, contingent
               consideration classified as a liability is remeasured to its fair value at the end of
  20           each reporting period and the change in fair value is reflected in income or expense
  21           during that period. Any changes within the measurement period resulting from
               facts and circumstances that existed as of the acquisition date may result in
  22           retrospective adjustments to the provisional amounts recorded at the
               acquisition date.
  23
  24           The equity consideration received by CMP members was calculated based on the
               negotiated price per share of common stock of the Company of $2.50, which
  25           approximated the quoted market price on the acquisition date. The contingent
               equity consideration (number of common shares) was also calculated based on the
  26
               negotiated price per share of common stock of the Company of $2.50, which
  27           approximated the quoted market price.

  28
               54.     With regard to the Company’s acquisition of CMP Wellness and the Company’s


                                                       - 18 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 20 of 42 Page ID #:20




   1   subsequent contingent consideration liability, the 1Q 2018 10-Q stated:
   2
               The Company has a contingent consideration liability of $1,820,000, which
   3           consists of contingent cash consideration of $1,820,000 resulting from the
               acquisition of CMP . . . . The contingent consideration liability is calculated based
   4           on the weighted average probability of meeting certain milestones. This liability is
               remeasured at each reporting period. The Company had no other financial assets or
   5
               liabilities that are measured at fair value on a recurring basis as of November 30,
   6           2017.

   7                                                     ***
   8
               During the three months ended November 30, 2017, the Company did not
   9           recognize any change in the fair value of its contingent consideration liability of
               $1,820,000.
  10
  11           55.      As with the 3Q 2017 10-Q and 2017 10-K, the 1Q 2018 10-Q once again noted that
  12   the Company’s internal control over financial reporting was not effective. However, unlike the 3Q
  13   2017 10-Q and 2017 10-K, the 1Q 2018 10-Q did not promise to address the material weaknesses
  14   in its financial reporting within the current fiscal year, stating, in relevant part:
  15
               The material weaknesses that existed on August 31, 2017 are described in Part II,
  16           Item 9A – Controls and Procedures in our most recent Annual Report on Form 10-
               K, filed on November 29, 2017. Due to a lack of financial resources and size, we
  17           are not able to, and do not intend to, immediately take any action to remediate these
  18           material weaknesses. We will not be able to do so until we acquire sufficient
               financing to do so. We will implement further controls as circumstances, cash
  19           flow, and working capital permit.
  20           56.      Nonetheless, as with the 3Q 2017 10-Q and 2017 10-K, the 1Q 2018 10-Q
  21   reassured investors that their financial statements could be relied upon, minimizing both present
  22   and future risks associated with their financial reporting:
  23           Notwithstanding the assessment that our disclosure controls and procedures were
  24           not effective and that there were material weaknesses as identified in this report, we
               believe that our financial statements fairly present our financial position, results of
  25           operations and cash flows for the periods covered thereby in all material respects.
  26
               We have taken steps to enhance our internal control over financial reporting and
  27           plan to take additional steps to remediate the material weaknesses. Specifically:

  28                 1. We appointed additional independent members with public company board



                                                         - 19 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 21 of 42 Page ID #:21



                     experience to our board of directors,
   1
   2                 (ii)          We added staff to our finance team, and outsourced to third party the
                                   assessment of certain complex transactions under US GAAP
   3
                     2. On January 2018, we hired a controller with public company experience
   4
   5                 We believe that the measures described above will strengthen our internal
                     control over financial reporting. We expect that our efforts, including design,
   6                 implementation and testing will continue throughout fiscal year 2018.
   7           57.          Appended as exhibits to the 1Q 2018 10-Q were signed SOX certifications wherein
   8   Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the Company’s [1Q
   9   2018 10-Q] . . . fully complies with the requirements of Section 13(a) or 15(d), as applicable, of
  10   the Securities Exchange Act of 1934, as amended . . . and that the information contained in the
  11   [1Q 2018 10-Q] fairly presents, in all material respects, the financial condition and results of
  12   operations of the Company.”
  13           58.          On April 13, 2018, the Company filed its Quarterly Report on Form 10-Q with the
  14   SEC, reporting the Company’s financial and operating results for the quarterly period ended
  15   February 28, 2018 (the “2Q 2018 10-Q”). For the period, the Company reported a net loss of
  16   $7.61 million, or $0.12 per diluted share, on net revenue of $10.36 million, compared to a net
  17   income of $0.00 million, or $0.00 per diluted share, on net revenue of $2.97 million for the same
  18   period the prior fiscal year.
  19           59.          With regard to the Company’s acquisition of CMP Wellness and the Company’s
  20   subsequent contingent consideration equity, the 2Q 2018 10-Q stated:
  21
               In accordance with ASC 805, management has evaluated the estimated fair value of
  22           the contingent consideration based a probability-weighted assessment of the
               occurrence of CMP reaching certain gross profit earnout targets. The Company
  23           initially recorded a contingent liability for the contingent cash consideration of
  24           $1,735,375 and recorded contingent equity consideration of $10,763,760. Based on
               information obtained during the fourth fiscal quarter, the Company revised its
  25           estimate of the contingent cash consideration from $1,735,375 to $1,905,000, and
               its estimate of the contingent equity consideration from $10,763,760 to
  26           $11,852,400. A payment of $85,000 was made towards this liability during the
  27           year ended August 31, 2017, resulting in a net liability of $1,820,000. During the
               six months ended February, a payment of $170,000 was made towards this liability,
  28           resulting in a net liability of $1,650,000. During the three months ended February



                                                           - 20 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 22 of 42 Page ID #:22



              28, 2018, the Company did not recognize any change in the fair value of its
   1
              contingent consideration liability of $1,650,000.
   2
                                                        ***
   3          The results of operations of CMP were consolidated beginning on the date of the
              merger. Acquisition-related transaction costs are not included as a component of
   4
              consideration transferred, but are accounted for as an expense in the period in
   5          which the costs are incurred. Any excess of the acquisition consideration over the
              fair value of tangible and intangible assets acquired and liabilities assumed is
   6          allocated to goodwill. The amount of contingent consideration was recorded at its
   7          estimated fair value as of the acquisition date. The subsequent accounting for
              contingent consideration depends on whether the contingent consideration is
   8          classified as a liability or equity. The portion of contingent consideration classified
              as equity is not remeasured in subsequent accounting periods. However, contingent
   9          consideration classified as a liability is remeasured to its fair value at the end of
  10          each reporting period and the change in fair value is reflected in income or expense
              during that period. Any changes within the measurement period resulting from
  11          facts and circumstances that existed as of the acquisition date may result in
              retrospective adjustments to the provisional amounts recorded at the acquisition
  12          date.
  13
              The equity consideration received by CMP members was calculated based on the
  14          negotiated price per share of common stock of the Company of $2.50, which
              approximated the quoted market price on the acquisition date. The contingent
  15          equity consideration (number of common shares) was also calculated based on the
  16          negotiated price per share of common stock of the Company of $2.50, which
              approximated the quoted market price.
  17
  18          60.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
  19   subsequent contingent consideration liability, the 2Q 2018 10-Q stated:
  20
              The Company has a contingent consideration liability of $1,650,000 which consists
  21          of contingent cash consideration of $1,650,000 resulting from the acquisition of
              CMP . . . . The contingent consideration liability is calculated based on the
  22          weighted average probability of meeting certain milestones. This liability is
              remeasured at each reporting period. The Company had no other financial assets or
  23
              liabilities that are measured at fair value on a recurring basis as of February 28,
  24          2018.

  25                                                  ***
  26
              During the year ended August 31, 2017, the Company recognized a change in the
  27          fair value of its contingent consideration liability of $169,625, which increased
              liability from $1,735,375 to $1,905,000. A payment of $85,000 was made towards
  28          this liability during the year ended August 31, 2017, resulting in a net liability of



                                                      - 21 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 23 of 42 Page ID #:23



              $1,820,000. During the six months ended February, a payment of $170,000 was
   1
              made towards this liability, resulting in a net liability of $1,650,000. During the
   2          three months ended February 28, 2018, the Company did not recognize any change
              in the fair value of its contingent consideration liability of $1,650,000.
   3
   4          61.     Additionally, the 2Q 2018 10-Q contained substantively the same warnings and
   5   reassurances above regarding its still-ineffective internal control over financial reporting,
   6   including the assurance that “[n]otwithstanding the assessment that our disclosure controls and
   7   procedures were not effective and that there were material weaknesses as identified” in the 2017
   8   10-K, “we believe that our financial statements fairly present our financial position, results of
   9   operations and cash flows for the periods covered thereby in all material respects.”
  10          62.     The 2Q 2018 10-Q also touted the Company’s enhanced remedial efforts since the
  11   1Q 2018 10-Q, stating:
  12
              We have taken steps to enhance our internal control over financial reporting and
  13          plan to take additional steps to remediate the material weaknesses. Specifically:

  14                  (i)     We appointed additional independent members with public company
  15                          board experience to our board of directors, such that our board of
                              directors is now composed of a majority of independent directors;
  16
                      (ii)    On March 9, 2018, our board of directors formed an Audit
  17                          Committee composed entirely of independent directors that will,
  18                          among other things, assist the board of directors in its oversight of
                              the integrity of our financial statements and our financing reporting
  19                          processes and systems of internal control;
  20                  (iii)   We have adopted a Code of Business Conduct and Ethics and a
  21                          whistleblower policy;

  22                  (iv)    We added staff to our finance team, and outsourced to third party the
                              assessment of certain complex transactions under US GAAP; and
  23
  24                  (v)     On January 2018, we hired a controller with public company
                              experience
  25
              We believe that the measures described above will strengthen our internal control
  26
              over financial reporting. We expect that our efforts, including design,
  27          implementation and testing will continue throughout fiscal year 2018.

  28



                                                      - 22 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 24 of 42 Page ID #:24




   1           63.    Appended as exhibits to the 2Q 2018 10-Q were signed SOX certifications wherein
   2   Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the Company’s [2Q
   3   2018 10-Q] . . . fully complies with the requirements of Section 13(a) of 15(d), as applicable, of
   4   the Securities Exchange Act of 1934, as amended . . . and that the information contained in the
   5   [2Q 2018 10-Q] fairly presents, in all material respects, the financial condition and results of
   6   operations of the Company. ”
   7           64.    On July 13, 2018, the Company filed its Quarterly Report on Form 10-Q with the
   8   SEC, reporting the Company’s financial and operating results for the quarterly period ended May
   9   31, 2018 (the “3Q 2018 10-Q”). For the period, the Company reported a net loss of $2.17 million,
  10   or $0.03 per diluted share, on net revenue of $12.91 million, compared to a net income of $0.01
  11   million, or $0.00 per diluted EPS, on net revenue of $4.72 million for the same period the prior
  12   fiscal year.
  13           65.    With regard to the Company’s acquisition of CMP Wellness and its subsequent
  14   contingent consideration equity, the 3Q 2018 10-Q stated:
  15
               In accordance with ASC 805, management has evaluated the estimated fair value of
  16           the contingent consideration based a probability-weighted assessment of the
               occurrence of CMP reaching certain gross profit earnout targets. The Company
  17           initially recorded a contingent liability for the contingent cash consideration of
               $1,735,375 and recorded contingent equity consideration of $10,763,760. Based on
  18
               information obtained during the fourth fiscal quarter, the Company revised its
  19           estimate of the contingent cash consideration from $1,735,375 to $1,905,000, and
               its estimate of the contingent equity consideration from $10,763,760 to
  20           $11,852,400. A payment of $85,000 was made towards this liability during the year
  21           ended August 31, 2017, resulting in a net liability of $1,820,000. During the six
               months ended February, a payment of $170,000 was made towards this liability,
  22           resulting in a net liability of $1,650,000. During the three months ended May 31,
               2018, the Company did not recognize any change in the fair value of its contingent
  23           consideration liability of $1,650,000.
  24
  25                                                 ***
  26           The results of operations of CMP were consolidated beginning on the date of the
  27           merger. Acquisition-related transaction costs are not included as a component of
               consideration transferred, but are accounted for as an expense in the period in
  28           which the costs are incurred. Any excess of the acquisition consideration over the



                                                     - 23 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 25 of 42 Page ID #:25



              fair value of tangible and intangible assets acquired and liabilities assumed is
   1
              allocated to goodwill. The amount of contingent consideration was recorded at its
   2          estimated fair value as of the acquisition date. The subsequent accounting for
              contingent consideration depends on whether the contingent consideration is
   3          classified as a liability or equity. The portion of contingent consideration classified
              as equity is not remeasured in subsequent accounting periods. However, contingent
   4
              consideration classified as a liability is remeasured to its fair value at the end of
   5          each reporting period and the change in fair value is reflected in income or expense
              during that period. Any changes within the measurement period resulting from
   6          facts and circumstances that existed as of the acquisition date may result in
   7          retrospective adjustments to the provisional amounts recorded at the
              acquisition date.
   8
              The equity consideration received by CMP members was calculated based on the
   9          negotiated price per share of common stock of the Company of $2.50, which
  10          approximated the quoted market price on the acquisition date. The contingent
              equity consideration (number of common shares) was also calculated based on the
  11          negotiated price per share of common stock of the Company of $2.50, which
              approximated the quoted market price.
  12
  13          66.    With regard to the Company’s acquisition of Summit and its subsequent contingent
  14   consideration, the 3Q 2018 10-Q stated:
  15
              The [Summit] acquisition was accounted for using the acquisition method of
  16          accounting in accordance with ASC 805, Business Combinations. The
              consideration paid to the Members of Summit at the closing included the Cash
  17          Consideration, consisting of an aggregate of $1.4 million in cash, net of cash
  18          received and the Share Consideration, consisting of an aggregate of 1,280,000
              shares common stock. $500,000 of the Cash Consideration and approximately
  19          640,000 shares of common stock from the Share Consideration were held back by
              the Company for a period of 15 months for potential post-closing working capital
  20
              and/or indemnification claims relating to, among other things, breaches of
  21          representations, warranties and covenants contained in the Merger Agreement. The
              Members may become entitled to receive earn-out consideration of up to an
  22          additional 1,280,000 shares of common stock, in the aggregate, based on the net
              revenue performance of the Summit business during a one-year period following
  23
              the closing.
  24
              The Company estimated the probability of the contingent consideration at 100%
  25          and recorded the earn-out consideration of the additional 1,280,000 shares of
  26          common stock in stockholders’ equity.
              67.    With regard to the Company’s acquisition of CMP Wellness and Summit, and its
  27
       subsequent contingent consideration liability, the 3Q 2018 10-Q stated:
  28



                                                      - 24 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 26 of 42 Page ID #:26




   1
              The Company has a contingent consideration liability of $2,150,000 which consists
   2
              of contingent cash consideration of $1,650,000 resulting from the acquisition of
   3          CMP and $500,000 resulting from the acquisition of Summit. The contingent
              consideration liability is calculated based on the weighted average probability of
   4          meeting certain milestones. This liability is remeasured at each reporting period.
              The Company had no other financial assets or liabilities that are measured at fair
   5
              value on a recurring basis as of May 31, 2018.
   6
                                                      ***
   7
   8          During the nine months ended May 31, 2018, a payment of $170,000 was made
              towards this liability, an increase of $500,000 resulted from the Summit
   9          acquisition, resulting in a net liability of $2,150,000. During the three months
              ended May 31, 2018, the Company did not recognize any change in the fair value
  10          of its contingent consideration liability of $2,150,000.
  11          68.     The 3Q 2018 10-Q also contained substantively the same warnings and
  12   reassurances as above regarding its still-ineffective internal control over financial reporting,
  13   including the assurance that “[n]otwithstanding the assessment that our disclosure controls and
  14   procedures were not effective and that there were material weaknesses as identified” in the 2017
  15   10-K, “we believe that our financial statements fairly present our financial position, results of
  16   operations and cash flows for the periods covered thereby in all material respects.” Additionally,
  17   the 3Q 2018 10-Q also touted the same enhanced remedial measures as the 2Q 2018 10-Q.
  18          69.     Appended as exhibits to the 3Q 2018 10-Q were signed SOX certifications wherein
  19   Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the Company’s [3Q
  20   2018 10-Q] . . . fully complies with the requirements of Section 13(a) or 15(d), as applicable, of
  21   the Securities Exchange Act of 1934, as amended . . . and that the information contained in the
  22   [3Q 2018 10-Q] fairly presents, in all material respects, the financial condition and results of
  23   operations of the Company. ”
  24          70.     On November 29, 2018, the Company filed its Annual Report on Form 10-K with
  25   the SEC, reporting the Company’s financial and operating results for the fiscal year ended August
  26   31, 2018 (the “2018 10-K”). For fiscal year 2018, the Company reported a net loss of $10.20
  27   million, or $0.16 per diluted share, on net revenue of $52.08 million, compared to a net income of
  28   $0.07 million, or $0.00 per diluted share, on net revenue of $18.80 for fiscal year 2017.



                                                      - 25 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 27 of 42 Page ID #:27




   1          71.    With regard to the Company’s acquisition of CMP Wellness and its subsequent
   2   contingent consideration equity, the 2018 10-K stated:
   3
              In accordance with ASC 805, management has evaluated the estimated fair value of
   4          the contingent consideration based a probability-weighted assessment of the
              occurrence of CMP reaching certain gross profit earnout targets. The Company
   5          initially recorded a contingent liability for the contingent cash consideration of
              $1,735,375 $1,905,000 and recorded contingent equity consideration of
   6
              $10,763,760. Based on information obtained during the fourth fiscal quarter, the
   7          Company revised its estimate of the contingent cash consideration from $1,735,375
              to $1,905,000, and its estimate of the contingent equity consideration from
   8          $10,763,760 to $11,852,400. The fair value of the contingent equity consideration
   9          is recorded in additional paid in capital.

  10                                                  ***
  11          The results of operations of CMP were consolidated beginning on the date of the
  12          merger. Acquisition-related transaction costs are not included as a component of
              consideration transferred, but are accounted for as an expense in the period in
  13          which the costs are incurred. Any excess of the acquisition consideration over the
              fair value of tangible and intangible assets acquired and liabilities assumed is
  14          allocated to goodwill. The amount of contingent consideration was recorded at its
  15          estimated fair value as of the acquisition date. The subsequent accounting for
              contingent consideration depends on whether the contingent consideration is
  16          classified as a liability or equity. The portion of contingent consideration classified
              as equity is not remeasured in subsequent accounting periods. However, contingent
  17          consideration classified as a liability is remeasured to its fair value at the end of
  18          each reporting period and the change in fair value is reflected in income or expense
              during that period. Any changes within the measurement period resulting from
  19          facts and circumstances that existed as of the acquisition date may result in
              retrospective adjustments to the provisional amounts recorded at the acquisition
  20
              date.
  21
                                                      ***
  22
              The equity consideration received by CMP members was calculated based on the
  23
              negotiated price per share of common stock of the Company of $2.50, which
  24          approximated the quoted market price on the acquisition date. The contingent
              equity consideration (number of common shares) was also calculated based on the
  25          negotiated price per share of common stock of the Company of $2.50, which
  26          approximated the quoted market price.
              72.    With regard to the Company’s acquisition of Summit, the 2018 10-K noted an
  27
       estimated fair value contingent equity consideration of $3,193,907, and a total fair value of
  28



                                                      - 26 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 28 of 42 Page ID #:28




   1   consideration and total estimated acquisition consideration of $10,680,666, as adjusted for August
   2   31, 2018, compared to an estimated fair value contingent equity consideration of $7,155,200, and
   3   a total fair value of consideration and total estimated acquisition consideration of $15,755,618, as
   4   initially reported May 2, 2018. The 2018 10-K also stated:
   5
                 The [Summit] acquisition was accounted for using the acquisition method of
   6             accounting in accordance with ASC 805, Business Combinations. The
                 consideration paid to the Members of Summit at the closing included the Cash
   7             Consideration, consisting of an aggregate of $905,231 in cash, net of cash received,
                 $187,849 in cash held back and the Share Consideration, consisting of an aggregate
   8
                 of 1,280,000 shares common stock. $187,849 of the Cash Consideration and
   9             approximately 640,000 shares of common stock from the Share Consideration were
                 held back by the Company for a period of 15 months for potential post-closing
  10             working capital and/or indemnification claims relating to, among other things,
  11             breaches of representations, warranties and covenants contained in the Merger
                 Agreement. The Members may become entitled to receive earn-out consideration of
  12             up to an additional 1,280,000 shares of common stock, in the aggregate, based on
                 the net revenue performance of the Summit business during a one-year period
  13             following the closing.
  14             73.    With regard to the Company’s acquisition of Hybrid, the 2018 10-K noted an
  15   estimated fair value contingent equity consideration of $920,000, and a total fair value of
  16   consideration and total estimated acquisition consideration of $4,178,492. The 2018 10-K also
  17   stated:
  18
                 The [Hybrid] acquisition was accounted for using the acquisition method of
  19             accounting in accordance with ASC 805, Business Combinations. The
                 consideration paid to the Members of Hybrid at the closing included the Cash
  20             Consideration, consisting of an aggregate of $847,187 in cash, net of cash received,
  21             $82,106 in cash held back and the Share Consideration, consisting of an aggregate
                 of 360,000 shares common stock. $82,106 of the Cash Consideration and 162,000
  22             shares of common stock from the Share Consideration were held back by the
                 Company issuable on January 1, 2019. The Members may become entitled to
  23             receive earn-out payments of up to $1.37 million, through a combination of cash
  24             and stock payments, based on the net revenue performance of the Hybrid business
                 during the period September 1, 2018 through August 31, 2019.
  25
                 74.    The 2018 10-K also noted that the Company’s internal control over financial
  26
       reporting was still ineffective, but that it suffered from fewer material weaknesses, now including
  27
       only “inadequate segregation of duties consistent with control objectives” and a “lack of multiple
  28
       levels of supervision and review.” The 2018 10-K also assured investors that while “[c]ertain of


                                                        - 27 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 29 of 42 Page ID #:29




   1   the material weaknesses in internal control over financial reporting as of August 31, 2018 . . .
   2   remain unchanged from August 31, 2017,” the Company nonetheless “believe[s] that the
   3   weaknesses identified . . . have not had any material effect on our financial results,” and that
   4   “[m]anagement believes that despite our material weaknesses set forth above, our financial
   5   statements for the fiscal year ended August 31, 2018 are fairly stated, in all material respects, in
   6   accordance with U.S. GAAP.”
   7           75.     Moreover, the 2018 10-K contained substantively the same merely generic,
   8   boilerplate warnings that an error in financial reporting could occur despite the Company’s
   9   implementation of internal controls. The 2018 10-K noted that it would continue management’s
  10   remediation plan for its remaining material weaknesses in internal control over financial reporting
  11   in the Company’s 2019 fiscal year.
  12           76.     Appended as exhibits to the 2018 10-K were signed SOX certifications wherein
  13   Defendants Kovacevich and Tedford “certifie[d] to [their] knowledge that the Company’s [2018
  14   10-K] . . . fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the
  15   Securities Exchange Act of 1934, as amended . . . and that the information contained in the [2018
  16   10-K] fairly presents, in all material respects, the financial condition and results of operations of
  17   the Company.”
  18           77.     On January 8, 2019, the Company filed its Quarterly Report on Form 10-Q with the
  19   SEC, reporting the Company’s financial and operating results for the quarterly period ended
  20   November 30, 2018 (the “1Q 2019 10-Q”). For the period, the Company reported a loss of $8.19
  21   million, or $0.10 per diluted share, on net revenue of $25.32 million, compared to a net income of
  22   $0.10 million, or $0.00 per diluted share, on net revenue of $8.85 million for the same period the
  23   prior fiscal year.
  24           78.     With regard to the Company’s contingent consideration from its acquisition of
  25   CMP Wellness, Summit, and Hybrid, the 1Q 2019 10-Q stated:
  26
               The Company has contingent consideration outstanding associated with its prior
  27           business combinations. The Company accounts for business combinations under
               the acquisition method and allocates the total purchase price for acquired
  28           businesses to the tangible and identified intangible assets acquired and liabilities



                                                      - 28 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 30 of 42 Page ID #:30



              assumed, based on their estimated fair values as of the acquisition date. A liability
   1
              for contingent consideration, if applicable, is recorded at fair value as of the
   2          acquisition date and, evaluated each period for changes in the fair value and
              adjusted as appropriate.
   3
              The Company’s contingent consideration as of November 30, 2018 was $672,849,
   4
              consisting of $187,849 from the Summit acquisition and $485,000 from the Hybrid
   5          acquisition.

   6          The Company’s contingent consideration as of August 31, 2018 was $754,955,
   7          consisting of $187,849 from the Summit acquisition and $532,106 from the Hybrid
              acquisition.
   8
              79.     The 1Q 2019 10-Q also noted that the Company’s internal control over financial
   9
       reporting was still ineffective because it suffered from the same material weaknesses identified in
  10
       the 2018 10-K. The 1Q 2019 10-Q nonetheless continued to tout the Company’s remediation
  11
       measures, which included the same measures identified in the Company’s 2Q 2018 10-Q and 3Q
  12
       2018 10-Q with the addition of the Company’s “hiring of [the Company’s] new Chief Financial
  13
       Officer, Christopher Tedford, with significant sales and distribution experience who will focus on
  14
       the development of the finance and accounting function.”
  15
              80.     While the 1Q 2019 10-Q did not contain the same assurances as its previous reports
  16
       that the Company and its management believed their financial statements and representations were
  17
       accurate and fairly presented despite material weaknesses in the Company’s internal controls, the
  18
       1Q 2019 10-Q nonetheless assured investors that “[t]here ha[d] been no change in [the
  19
       Company’s] internal control over financial reporting” regarding “the effectiveness of [the
  20
       Company’s] internal control over financial reporting” that occurred during the period, “that has
  21
       materially affected, or is reasonably likely to materially affect, our internal control over financial
  22
       reporting.”
  23
              81.     Appended as exhibits to the 1Q 2019 10-Q were signed SOX certifications wherein
  24
       Defendants Kovacevich and Tedford “certifie[d] to [their] knowledge that the Company’s [1Q
  25
       2019 10-Q] . . . fully complies with the requirements of Section 13(a) or 15(d), as applicable, of
  26
       the Securities Exchange Act of 1934, as amended . . . and that the information contained in the
  27
       [1Q 2019 10-Q] fairly presents, in all material respects, the financial condition and results of
  28
       operations of the Company.”



                                                       - 29 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 31 of 42 Page ID #:31




   1           82.     The statements referenced above were materially false and misleading because the
   2   Company made false and/or misleading statements, as well as failed to disclose material adverse
   3   facts about its business, operational and compliance policies. Specifically, the Company made
   4   false and/or misleading statements and/or failed to disclose that: (a) the Company made material
   5   accounting errors in connection with its acquisitions of CMP Wellness, Summit, and Hybrid; (b)
   6   as a result, the Company’s previously issued financial statements as of and for the fiscal years
   7   ended August 31, 2018 and August 31, 2017, included in the Company’s Annual Reports on Form
   8   10-K for such periods, and financial statements as of and for the quarterly periods ended May 31,
   9   2017, November 30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018, included in
  10   the Company’s Quarterly Reports on Form 10-Q for such periods, could not be relied upon; (c) the
  11   Company’s net loss for the fiscal year ended August 31, 2018, was more than twice as high than
  12   previously reported; (d) the Company and its management’s assurances that its financial
  13   statements for those fiscal years and periods were accurate and fairly reported could not be relied
  14   upon; and (e) as a result, the Company’s public statements were materially false and misleading at
  15   all relevant times.
  16                                          THE TRUTH EMERGES
  17           83.     On April 9, 2019, the Company issued a press release, attached as an exhibit to the
  18   Company’s Current Report on Form 8-K, announcing its decision to restate prior period financial
  19   statements for fiscal years 2017 and 2018 for non-cash items related to acquisitions of CMP
  20   Wellness, Summit, and Hybrid.
  21           84.     Specifically, the April 2019 8-K disclosed that the Company had inaccurately
  22   accounted for certain shared-settled contingent consideration relating to its CMP Wellness,
  23   Summit, and Hybrid acquisitions, by recording their respective earnout arrangements as equity
  24   rather than as liabilities, stating:
  25
               On April 8, 2019, the Audit Committee of the Board of Directors (the “Audit
  26           Committee”) of KushCo Holdings, Inc. (the “Company”), after discussion with
               management of the Company and the Company’s independent registered public
  27           accounting firm, RBSM LLP (“RBSM”), concluded that the Company’s previously
               issued audited consolidated financial statements as of and for the fiscal years
  28
               ended August 31, 2018 and 2017 included in the Company’s Annual Reports on



                                                      - 30 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 32 of 42 Page ID #:32



            Form 10-K for such periods and unaudited condensed consolidated interim
   1
            financial statements as of and for the fiscal periods ended May 31, 2017,
   2        November 30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018
            included in the Company’s Quarterly Reports on Form 10-Q for such periods
   3        should no longer be relied upon. Similarly, management’s reports on the
            effectiveness of internal controls over financial reporting, earnings releases, and
   4
            investor communications describing the financial statements for the periods
   5        described above should no longer be relied upon.

   6        As part of preparing its condensed consolidated interim financial statements as of
   7        and for the fiscal period ended February 28, 2019, the Company identified
            inadvertent errors in the accounting for certain shared-settled contingent
   8        consideration (“Contingent Consideration”) relating to the Company’s
            acquisition of CMP Wellness in May 2017, Summit Innovations in May 2018,
   9        and Hybrid Creative in July 2018. In connection with those acquisitions,
  10        Contingent Consideration relating to the respective earnout arrangements were
            recorded as equity. Upon further evaluation, the Company determined that the
  11        Contingent Consideration should have been accounted for as liabilities with
            changes in the fair value recorded in the Company’s consolidated statements of
  12        operations.
  13
                                                   ***
  14
            The Company expects the corrected misstatements to have the following impact on
  15        its restated annual consolidated financial statements:
  16
                  Increase net loss from $10.2 million to $24.3 million during its fiscal
  17               year ended August 31, 2018;
  18              Increase net income from $0.1 million to $1.7 million during its fiscal
                   year ended August 31, 2017;
  19              No impact on its net revenue or gross profit for any of the restated
                   fiscal periods; and
  20              No impact on its cash flows from operations for any of the restated fiscal
  21               periods.

  22        The Company intends to file such amended reports as soon as practicable.
  23
            Management has concluded that the Company’s internal control over financial
  24        reporting and its disclosure controls and procedures were not effective as of the
            end of the respective restatement periods. The Company will amend any
  25        disclosures pertaining to its evaluation of such internal controls and procedures, as
            appropriate, in connection with the amended 10-K and 10-Q filings. In February
  26
            2019, the Company engaged a national accounting advisory firm to assist with the
  27        design and implementation of its internal controls over financial reporting based on
            the criteria established in Internal Control - Integrated Framework (2013) issued by
  28



                                                   - 31 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 33 of 42 Page ID #:33



               the Committee of Sponsoring Organizations of the Treadway Commission.
   1
               [Emphasis added].
   2           85.     On this news, the Company’s stock price fell 7.76%, $0.45 per share, to close at
   3   $5.35 on April 10, 2019.
   4           86.     As a result of the wrongful acts and omissions, and the precipitous decline in the
   5   market value of the Company’s securities, Plaintiff and other Class members have suffered
   6   significant losses and damages.
   7                     DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
   8           87.     Plaintiff brings this action derivatively in the right and for the benefit of the
   9   Company to redress injuries suffered and to be suffered as a direct and proximate result of the
  10   breaches of fiduciary duties and gross mismanagement by the Director Defendants.
  11           88.     Plaintiff will adequately and fairly represent the interests of the Company in
  12   enforcing and prosecuting its rights and has retained counsel competent and experienced in
  13   derivative litigation.
  14           89.     Plaintiff is a current owner of the Company stock and has continuously been an
  15   owner of Company stock during all times relevant to the Director Defendants’ wrongful course of
  16   conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration
  17   of this action and is prepared to do so.
  18           90.     During the illegal and wrongful course of conduct at the Company and through the
  19   present, the Board consisted of the Director Defendants. Because of the facts set forth throughout
  20   this Complaint, demand on the Company Board to institute this action is not necessary because
  21   such a demand would have been a futile and useless act.
  22           91.     The Director Defendants either knew or should have known of the false and
  23   misleading statements that were issued on the Company’s behalf and took no steps in a good faith
  24   effort to prevent or remedy that situation.
  25           92.     The Director Defendants (or at the very least a majority of them) cannot exercise
  26   independent objective judgment about whether to bring this action or whether to vigorously
  27   prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this
  28



                                                      - 32 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 34 of 42 Page ID #:34




   1   complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on the
   2   Board to initiate this action because making a demand would be a futile and useless act.
   3             93.   Each of the Director Defendants approved and/or permitted the wrongs alleged
   4   herein to have occurred and participated in efforts to conceal or disguise those wrongs from the
   5   Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs
   6   complained of herein and are therefore not disinterested parties.
   7             94.   Each of the Director Defendants authorized and/or permitted the false statements to
   8   be disseminated directly to the public and made available and distributed to shareholders,
   9   authorized and/or permitted the issuance of various false and misleading statements, and are
  10   principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully
  11   prosecute such a suit even if they instituted it.
  12             95.   Additionally, each of the Director Defendants received payments, benefits, stock
  13   options, and other emoluments by virtue of their membership on the Board and their control of the
  14   Company.
  15   Defendant Kovacevich
  16             96.   Defendant Kovacevich is not disinterested or independent, and therefore, is
  17   incapable of considering demand because Kovacevich (as CEO of the Company) is an employee
  18   of the Company who derives substantially all of her income from his employment with the
  19   Company, making him not independent. As such, Kovacevich cannot independently consider any
  20   demand to sue himself for breaching his fiduciary duties to the Company, because that would
  21   expose him to liability and threaten his livelihood.
  22             97.   This lack of independence and financial benefits received by Kovacevich renders
  23   him incapable of impartially considering a demand to commence and vigorously prosecute this
  24   action.
  25             98.   In addition, Kovacevich is a defendant in the Securities Class Action.
  26             99.   As such, Defendant Kovacevich cannot independently consider any demand to sue
  27   himself for breaching his fiduciary duties to the Company, because that would expose him to
  28   liability and threaten his livelihood.



                                                           - 33 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 35 of 42 Page ID #:35




   1   Defendants Kovacevich, Baum, Goodstein, Hunter, and Imbimbo
   2          100.    Defendants Kovacevich, Baum, Goodstein, Hunter, and Imbimbo served as
   3   members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the
   4   purposes of the Committee are to assist the Board in fulfilling its oversight responsibilities related
   5   to: (a) the integrity of the Company’s financial statements and the Company’s financial reporting
   6   processes and systems of internal control; (b) the qualifications, independence and performance of
   7   the Company’s independent auditors and the performance of the Company’s internal auditors and
   8   internal audit function; (c) the Company’s compliance with legal and regulatory requirements; (d)
   9   enterprise risk management and data security; and (e) the implementation and effectiveness of the
  10   Company’s ethics and compliance program; and (f) prepare the Audit Committee Report that
  11   Securities and Exchange Commission (“SEC”) rules require to be included in the Company’s
  12   annual proxy statement.
  13          101.    Defendants Kovacevich, Baum, Goodstein, Hunter, and Imbimbo breached their
  14   fiduciary duties of due care, loyalty, and good faith, because the Audit Committee, inter alia,
  15   allowed or permitted false and misleading statements to be disseminated in the Company’s SEC
  16   filings and other disclosures and, otherwise, failed to ensure that adequate internal controls were in
  17   place regarding the serious accounting issues and deficiencies discussed herein. Thus, Defendants
  18   Kovacevich, Baum, Goodstein, Hunter, and Imbimbo face a substantial likelihood of liability for
  19   their breach of fiduciary duties and any demand upon them is futile.
  20   Defendant Baum
  21          102.    Defendant Baum has business connections to Defendants Kovacevich and
  22   Imbimbo. Defendant Baum was an investor in KushCo and assisted the Company get off the
  23   ground. As of December 28, 2018, Defendant Baum owned 1.1% of the Company’s stock.
  24   According to an April 22, 2018 article published by the Cannabis Business Executive, Defendants
  25   Kovacevich and Imbimbo have been able to “call on the expertise Eric Baum, a friend and board
  26   member . . . who has brought much needed insight and strategic thinking to the team.”
  27                                                COUNT I
  28                   Against the Director Defendants for Breach of Fiduciary Duty



                                                       - 34 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 36 of 42 Page ID #:36




   1          103.    Plaintiff incorporates by reference and realleges each and every allegation
   2   contained above, as though fully set forth herein.
   3          104.    The Director Defendants owe the Company fiduciary obligations. By reason of
   4   their fiduciary relationships, the Director Defendants owed and owe the Company the highest
   5   obligation of good faith, fair dealing, loyalty, and due care.
   6          105.    The Director Defendants violated and breached their fiduciary duties of care,
   7   loyalty, reasonable inquiry, and good faith.
   8          106.    The Director Defendants engaged in a sustained and systematic failure to properly
   9   exercise their fiduciary duties. Among other things, the Director Defendants breached their
  10   fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent the
  11   Company’s publicly reported business performance, as alleged herein. These actions could not
  12   have been a good faith exercise of prudent business judgment to protect and promote the
  13   Company’s corporate interests.
  14          107.    As a direct and proximate result of the Director Defendants’ failure to perform their
  15   fiduciary obligations, the Company has sustained significant damages.           As a result of the
  16   misconduct alleged herein, the Director Defendants are liable to the Company.
  17          108.    As a direct and proximate result of the Director Defendants’ breach of their
  18   fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate
  19   image and goodwill. Such damage includes, among other things, costs associated with defending
  20   securities lawsuits, severe damage to the share price of the Company, resulting in an increased
  21   cost of capital, and reputational harm.
  22                                                  COUNT II
  23                          Against Defendants for Waste of Corporate Assets
  24          109.    Plaintiff incorporates by reference and realleges each and every allegation
  25   contained above, as though fully set forth herein.
  26          110.    The wrongful conduct alleged regarding the issuance of false and misleading
  27   statements was continuous, connected, and on-going throughout the Relevant Period. It resulted
  28   in continuous, connected, and ongoing harm to the Company.



                                                        - 35 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 37 of 42 Page ID #:37




   1          111.    As a result of the misconduct described above, Defendants wasted corporate assets
   2   by, inter alia: (i) paying excessive compensation and bonuses to certain of its executive officers;
   3   (ii) awarding self-interested stock options to certain officers and directors; and (iii) incurring
   4   potentially millions of dollars of legal liability and/or legal costs to defend Defendants’ unlawful
   5   actions.
   6          112.    As a result of the waste of corporate assets, the Director Defendants are liable to the
   7   Company.
   8          113.    Plaintiff, on behalf of the Company, has no adequate remedy at law.
   9                                            COUNT III
                              Against Defendants for Violations of Section 10(b)
  10
                                  of the Exchange Act and SEC Rule 10b-5
  11          114.    Plaintiff incorporates by reference and realleges each and every allegation
  12   contained above, as though fully set forth herein.
  13          115.    During the Relevant Period, Defendants disseminated or approved public
  14   statements that misrepresented or failed to disclose that (a) the Company’s stock was prone to
  15   manipulation through paid stock promotions; (b) such conduct would subject the Company to
  16   heightened regulatory scrutiny by the SEC; and (3) the Company’s public statements were false
  17   and misleading and/or lacked a reasonable basis at all relevant times. Thus, the price of the
  18   Company’s shares was artificially inflated due to the deception of the Director Defendants.
  19          116.    As such, Defendants caused the Company to violate section 10(b) of the Exchange
  20   Act and SEC Rule 10b-5 in that they:
  21                  (a)    employed devices, schemes, and artifices to defraud; and
  22                  (b)    made untrue statements of material facts or omitted to state material facts
  23                  necessary in order to make the statements made, in light of the circumstances under
  24                  which they were made, not misleading.
  25          117.    As a result of Defendants’ misconduct, the Company is suffering litigation expense
  26   and reputational harm in the marketplace in violation of section 10(b) of the Exchange Act and
  27   SEC Rule 10b-5.
  28



                                                      - 36 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 38 of 42 Page ID #:38




   1                                              COUNT IV
                                 Against Individual Defendants for Violations of
   2
                                       Section 14(a) of the Exchange Act
   3             118.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth
   4   above, as though fully set forth herein.
   5             119.   The Section 14(a) Exchange Act claims alleged herein are based solely on
   6   negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf
   7   of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not
   8   sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,
   9   or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud
  10   claims.
  11             120.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall
  12   be unlawful for any person, by use of the mails or by any means or instrumentality of interstate
  13   commerce or of any facility of a national securities exchange or otherwise, in contravention of
  14   such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public
  15   interest or for the protection of investors, to solicit or to permit the use of his name to solicit any
  16   proxy or consent or authorization in respect of any security (other than an exempted security)
  17   registered pursuant to section 12 of this title [15 U.S.C. § 78l].”
  18             121.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no
  19   proxy statement shall contain “any statement which, at the time and in the light of the
  20   circumstances under which it is made, is false or misleading with respect to any material fact, or
  21   which omits to state any material fact necessary in order to make the statements therein not false
  22   or misleading.” 17 C.F.R. §240.14a-9.
  23             122.   Under the direction and watch of the Directors, the 2018 Proxy Statement (the
  24   “Proxy Statement”) failed to disclose that the Company’s internal control over financial reporting
  25   was not effective due to a number of “material weaknesses, which are indicative of many small
  26   companies with small staff.” These material weaknesses included: (i) inadequate segregation of
  27   duties consistent with control objectives; (ii) lack of a code of ethics; (iii) lack of a whistleblower
  28



                                                        - 37 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 39 of 42 Page ID #:39




   1   policy; (iv) lack of an independent Board or Board committees related to financial reporting; and
   2   (v) lack of multiple levels of supervision and review.
   3          123.    The Individual Defendants also caused the Proxy Statements to be false and
   4   misleading with regard to executive compensation in that they purported to employ pay for
   5   performance elements, while failing to disclose that the Company’s share price was artificially
   6   inflated as a result of the false and misleading statements alleged herein and the Company’s
   7   revenues were artificially inflated as a result of the lack of internal controls and therefore any
   8   compensation based on the Company’s financial performance was artificially inflated.
   9          124.    In the exercise of reasonable care, the Individual Defendants should have known
  10   that by misrepresenting or failing to disclose the foregoing material facts, the statements contained
  11   in the Proxy Statement were materially false and misleading. The misrepresentations and
  12   omissions were material to Plaintiff in voting on the matters set forth for shareholder
  13   determination in the Proxy Statement, including, but not limited to, election of directors and
  14   ratification of an independent auditor.
  15          125.    The false and misleading elements of the Proxy Statements led to the re-election of
  16   Defendants Baum, Goodstein, Hunter, Imbimbo and Kovacevich, which allowed them to continue
  17   breaching their fiduciary duties to the Company.
  18          126.    The Company was damaged as a result of the Individual Defendants’ material
  19   misrepresentations and omissions in the Proxy Statement.
  20          127.    Plaintiff on behalf of the Company has no adequate remedy at law
  21                                        PRAYER FOR RELIEF
  22          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  23          (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that
  24   Plaintiff is an adequate representative of the Company;
  25          (B)     Finding the Director Defendants liable for breaching their fiduciary duties owed to
  26   the Company;
  27          (C)     Directing Defendants to take all necessary actions to reform and improve the
  28   Company’s corporate governance, risk management, and internal operating procedures to comply



                                                      - 38 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 40 of 42 Page ID #:40




   1   with applicable laws and to protect the Company and its stockholders from a repeat of the rampant
   2   wrongful conduct described herein;
   3          (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys’,
   4   accountants’, and experts’ fees;
   5          (E)     Requiring that the Company add at least two female directors to the Board, as
   6   mandated by California Senate Bill 826, which requires publicly held companies based in
   7   California with five directors to have a minimum of two females on their boards of directors;
   8          (F)     Directing the Company to take all necessary actions to reform and improve its
   9   corporate governance and internal procedures to comply with applicable laws and to protect the
  10   Company and its stockholders from a repeat of the damaging events described herein:
  11                  (i)     a proposal to strengthen the Company’s controls over financial reporting;
  12                  (ii)    a proposal to strengthen the Company’s oversight of its disclosure
  13          procedures;
  14                  (iii)   a proposal to strengthen the Board’s supervision of operations and develop
  15          and implement procedures for greater stockholder input into the policies and guidelines of
  16          the Board;
  17                  (iv)    a proposal to add at least three truly independent directors; and
  18                  (v)     a provision to permit the stockholders of the Company to nominate at least
  19          three candidates for election to the Board;
  20          (G)     Awarding such other and further relief as is just and equitable
  21                                      JURY TRIAL DEMANDED
  22          Plaintiff hereby demands a trial by jury.
  23   //
  24   //
  25   //
  26
  27
  28



                                                       - 39 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 41 of 42 Page ID #:41




   1   Dated: May 31, 2019
   2                                     MAGNANIMO & DEAN, LLP
   3                                     By: /s/ Frank A. Magnanimo
                                             Frank A. Magnanimo
   4                                     21031 Ventura Boulevard
                                         Suite 803
   5                                     Woodland Hills, CA 91364
                                         Telephone: (818) 305-3450
   6                                     Facsimile: (818) 305-3451
                                         Email: Frank@MagDeanLaw.com
   7
                                         GAINEY McKENNA & EGLESTON
   8                                     Thomas J. McKenna
                                         Gregory M. Egleston
   9                                     440 Park Avenue South, 5th Floor
                                         New York, NY 10016
  10                                     Telephone: (212) 983-1300
                                         Facsimile: (212) 983-0383
  11                                     Email: tjmckenna@gme-law.com
                                         Email: gegleston@gme-law.com
  12
                                         Attorneys for Plaintiff
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                          - 40 -
Case 8:19-cv-01070-JVS-DFM Document 1 Filed 05/31/19 Page 42 of 42 Page ID #:42
